The opinion of the court was delivered by
Huston, J.
This is a writ of error, to reverse a decision of the Court of Common Pleas of Cumberland county, in which they affirmed the judgment of two justices of the peace, in a proceeding between landlord and tenant.
The only question here is, on that clause of the act of assembly, which directs that the summons issued by the two justices to the sheriff, to summon a jury, and to notify the lessee to appear, shall be returnable within four days. The counsel for the plaintiff insisted that this process could not be returnable before the fourth day, and read a note from Bache’s Manual, (page 214,) where it is said Judge Rush so decided. It was further insisted, that even four days was a very short time, within which to prepare for a trial.
The question is, what is the provision of the law?—I shall not undertake to reason on the meaning of the words, within four days. In common parlance they are well understood, and mean something different from, not less than four days, which is the meaning attempted to be offered to them. It is to be returnable,!: the discretion of the justices, at any time not more than four days. When we recollect, that in all actions of debt or demand for money, not exceeding one hundred dollars, the process, unless the defendant is a freeholder, is returnable forthwith; when we recollect that three months’ notice to the lessee must be proved, either to remove or be prepared for trial; and when we recollect that the *44legislature preface the provision of the law, by a statement of the hardships t^hich landlords had been subjected to by delay, we can hardly doubt, but that the words well express the intention of the legislature and were intended not to give any time to the lessee, but to ensure a speedy decision to the lessor. The 12th section of the act of the 10 th of March, 1810, directs that the scire facias against a constable charged with misconduct on an execution, shall be returnable on a day to be mentioned, not exceeding eight days from the date of the scire facias. This is precisely equivalent to the phrase, within eight days,—and has never been construed to mean not less than eight days. There is no provision as to when the summons shall be served, as there is in several laws which were intended to give time to the person summoned. If, however, it should be made appear that a material witness existed whose attendance could be procured in a short time, and could not be had on the return day of the summons, it would be the duty of the justices to adjourn the case, that the witness might be procured. There is no allegation of any thing of this kind here.
Judgment affirmed,